                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       NORTHERN DIVISION
                                         No. 2:18-CV-50-BO

 ANGELIC BOULERICE HOFLER,                      )
                                                )
                  Plaintiff,                    )
                                                )
                  v.                            )                        ORDER
                                                )
ANDREW SAUL,                                    )
Commissioner ofSocial Security, 1               )
                                                )
                  Defendant.                    )


          This cause comes before the Court on cross-motions for judgment on the pleadings. [DE

15, 17]. A hearing was held on these matters before the undersigned on March 3, 2020, at Raleigh,

N~rth Carolina. For the reasons discussed below, plaintiffs motion for judgment on the pleadings
is DENIED and defendant's motion is GRANTED.

                                           BACKGROUND

        __ Plaintiff brought this action under 42 U.S.C. § 405(g) for review of the final decision of

the Commissioner ..denying her application for period of disability and disability insurance benefits
                  '·,··




pursuant to Title II of the Social Security Act. Plaintiff protectively filed an application for benefits
                                                                                                    .   ,,   ·,



on April 1, 2015, and alleged     adisability onset date of March 10, 2015. After initial denials~
plaintiff proceeded to a video hearing before an Administrative Law Judge (ALJ), which occ~ed

on September 25, 2017. The ALJ issued an unfavorable ruling, finding that plaintiff was not

disabled, which became the final decision of the Commissioner when the Appeals Council denied

plaintiffs request for review. Plaintiff then sought review of the Commissioner's decision in this

·Court.


1   Saul has been substituted as the proper defendant pursuant to Fed. R. Civ. P. 25(d).
                                            DISCUSSION

          Under the Social Security Act, 42 U.S.C. § 405(g), this Court's review of the.

 Commissioner's decision is limited to determining whether the decision, as a whole, is supported
                                                                                               . .        (




 by substantial evidence and whether the Commissioner employed the correct legal standard. ·

 Richardson v. Perales, 402 U.S. 389,401 (1971). Substantial evidence is "such relevant evidence,

 as a reasonable mind might accept as adequate to support a conclusion." Johnson v. Barnhart, 434:

· F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

         An individual is considered disabled if he is unable "to engage in any substantial gainful:

 activity by reason of any medically determinable physical or mental impairment which can be_
                                                                  '
 -expected to result in death or which has lasted or can be expected to last for a continuous period:

 'of not less than twelve months." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that fill;

 individual "shall be determined to be under a disability only if his physical or mental inipainrient

 ~r impairments are of such severity that he is not only unable to do his previous ~ork but cannot,
                                                                                          '
 cons1dering his age, education, and work experience, engage in any other kind of substantial

 gainful work which exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).

         Regulations issued by the Commissioner establish a five-step sequential evaluatioii pr6c~s~'

 to befollowed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant bears

 the burden of proof at steps one through four, but the burden shifts to the Commissioner at 'step:

 five. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). If a decision regarding disability crui

 be made at any step of the process the inquiry ceases. See 20 C.F.R. §§ '404:i520(a)(4)'~

. 4.16.920(a)(4).

         At step one, if the Social Security Administration determines that the claimant is currentlf

 ·engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the
                                                    2                                                .'
     claimant has a severe impairment or combination of impairments. If the claimant has a severe

--impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20

     C.F.R. Part 404, Subpart P, App. 1. If the claimant's impairment meets or medically equals a
                                                                                                                  - ,-



     Listing, disability is conclusively presumed. If not, at step four, the claimant's residual functionai

     capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

     claimant cannot perform past relevant work, then the burden shifts to the Commissioner at s_tep

     five to show that the claimant, based on his age, education, work experience, and RFC, can perform:

     other substantial gainful work. If the claimant cannot perform other work, then he is found to be

     disabled. See 20 C.F.R. § 416.920(a)(4).

            After determining that plaintiff met the insured status requirements and had not engage in

 !substantial gainful activity since March 10, 2015, the ALJ found that piaintiff had severe
                                                                                             ' .    .           ' . l
     impairments, specifically osteoarthritis, calcaneal spur, trigger finger, hyperthyroidism, thyroid
                                                                                                -           '           ;




     cyst, 'restless leg syndrome, fibromyalgia, chronic pain disorder, depressive .disorder;' aitd

 dysthy111ic syndrome, but that they did not meet or medically equal the severity of one of the listed

     i~painnents. The ALJ found that plaintiff could perform light work with limitations and that she,

 ,could perform her past relevant work as a store manager.

            At the outset, the Court finds that plaintiffs argument that the ALJ's appointment violated, '

 the Appointments Clause iny light of Lucia v. Securities and Exchange Commission, 138 S. Ct.
 I                                                                                                               - -


 2644-(2018), was-waived. Plaintiff failed to raise any challenge to the ALJ's appointment at'.any:

  point in the administrative proceedings. See United States v. L.A. Tucker Truck Lines, Inc., 344,
'
- U.S. 33, 38 (1952) (holding that parties may not wait until they are in court to challenge:agency
     .                                                                                                  -

· appointments); see also Elgin v. Dep't of Treasury, 567 U.S. 1, 23 (2012) (requiring plaintiff to


                                                      3
. exhaust her constitutional claim before seeking review in federal court). As to plaintiffs reliance

  on Simms v. Apfel, 530 U.S. 103 (2000), the Court is persuaded by those courts which have found

 that "although issue exhaustion is not required by statute or regulation, a finding ·supported· by

 Sims, the regulations provide procedures both for raising 'as applied' constitutional challenges

 before the ALJ and for challenging the specific ALJ assigned to a specific Social Security case."

 Diane S. P. v. Berryhill, 379 F. Supp. 3d 498,504 (E.D. Va. 2019). Accordingly, because plaintiff

 failed to timely raise her Appointments Clause claim, it has been forfeited.

            Next, plaintiff challenges the ALJ's RFC finding as unsupported. Contrary to plaintiffs

 arguinent, the ALJ considered consultative examiner Dr. Riddick's opinion and adequately

 'explained why he gave Dr. Riddick's opinion only partial weight. Dr. Riddick opined that plaintiff

 could only occasionally engage in reaching, handling, feeling, grasping, and· fingering:· ;t~·.;   icr:
 The ALJ found that such an opinion was not consistent the rest of the medical record. Spedtlcaliy,

 the record supports that plaintiff routinely exhibited normal musculoskeletal range of i:n:otion, and

 br. ruaaick's report al.so indicates that plaintiff could handle light objects with        oni~ ·~i1c1
 difficulty. Tr. 355. The record further shows that plaintiff maintained 4/5 strength in her upper

 extremities. Id.

        The Court finds no error in the ALJ's analysis or explanation of the weight afforded to Dr<
   '                                                                                   '
                                                                                                    ..       •.

                                                                                                 ··1·; ::·
 Riddick•'s opinion. The RFC finding is sufficiently supported by substantial evidence:

                                               CONCLUSION
        .                                                                      .   .              ·,.


        Having conducted       a, full   review of the record and decision in this matter~' ··t1i~{c6~
 -·.·                                                                                                    1


·concludes that the decision as a whole is supported by substantial evidence and the correct legal

 standard·w~s ·applied. Accordingly, plaintiffs motion for judgment on the pleadings [DE 15} 'i~


                                                      4
DENIED and defendant's motion [DE 17] is GRANTED. The decision of the Commissioner is

AFFIRMED. The motion for admission pro hac vice [DE 21] is DENIED AS MOOT.



SO ORDERED, this    / /   day of March, 2020.



                                       T.LJ... ~·~NCE W. BOYLE
                                       CHIEF UNITED STATE




                                                                                        (




                                          5
